MEMORANDUM**
Jimenez Vilcapoma Vilcapoma, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an Immigration Judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Wang v. INS, 352 F.3d 1250, 1253 (9th Cir.2003), and we deny the petition for review.
The record does not compel the conclusion that Vilcapoma demonstrated past persecution or a well-founded fear of future persecution in Peru. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).
Because Vilcapoma failed to establish eligibility for asylum, he necessarily failed to demonstrate eligibility for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.
*98W. FLETCHER, Circuit Judge, dissenting.
I dissent.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.